     Case 2:17-cr-00086-HDM-NJK Document 363 Filed 08/03/20 Page 1 of 2


 1                         UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,                 Case No. 2:17-cr-00086-HDM-NJK
 4
                               Plaintiff,
 5          v.                                  ORDER
 6    ANTHONY DELANO HYLTON, JR.,
 7                             Defendant.
 8
           The defendant has filed a motion for reconsideration of the
 9
      court’s order denying his motion for judgment of acquittal. (ECF
10
      No. 339). The government has opposed (ECF No. 349), and the
11
      defendant has replied (ECF No. 358).
12
           Preliminarily, the court agrees with the government that
13
      although the defendant has styled his motion as a motion for
14
      reconsideration, it is in reality a renewed motion for judgment of
15
      acquittal pursuant to Federal Rule of Criminal Procedure 29(c).
16
           Under   Rule   29(c)(1),    a   renewed      motion   for   judgment   of
17
      acquittal must be filed within fourteen days after the jury returns
18
      its verdict or the court discharges the jury, whichever is later.
19
      The instant motion, filed well over a year after the jury returned
20
      its verdict and was discharged, is therefore untimely.
21
           The defendant argues that the court should grant him an
22
      extension of time under Federal Rule of Criminal Procedure 45(b)(1)
23
      due to excusable neglect. Specifically, the defendant asserts that
24
      prior counsel refused to file a renewed motion on his behalf and
25
      so he could do so only once he was permitted to represent himself.
26
           Even assuming that counsel’s refusal to file the renewed
27
      motion could sustain a finding of excusable neglect in this case,
28


                                            1
     Case 2:17-cr-00086-HDM-NJK Document 363 Filed 08/03/20 Page 2 of 2


 1    the defendant waited four months after being granted leave to

 2    represent himself to file the instant motion.                  The court sees no

 3    excusable    neglect   under      these       circumstances,    and   the    motion

 4    therefore is untimely.

 5         Nevertheless, and in the alternative, the motion would also

 6    be subject to denial on its merits. On the defendant’s motion, the

 7    court “must enter a judgment of acquittal of any offense for which

 8    the evidence is insufficient to sustain a conviction.” Fed. R.

 9    Crim. P. 29(a). “In determining whether evidence was insufficient

10    to sustain a conviction, [the court considers] whether, ‘after

11    viewing     the   evidence   in    the        light   most   favorable      to   the

12    prosecution, any rational trier of fact could have found the

13    essential elements of the crime beyond a reasonable doubt.’” United

14    States v. Gagarin, 950 F.3d 596, 602 (9th Cir. 2020) (citing United

15    States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc)

16    (quoting Jackson v. Virginia, 443 U.S. 307, 319, (1979)) (emphasis

17    original). As the court previously held, and again reaffirms, the

18    evidence presented in this case, viewed in the light most favorable

19    to the prosecution, was sufficient for the jury to find the

20    defendant guilty on all counts.               The motion is therefore without

21    merit and would be denied on that basis, as well.

22         Accordingly, the defendant’s renewed motion for judgment of

23    acquittal (ECF No. 339) is hereby DENIED.

24         IT IS SO ORDERED.

25         DATED: This 3rd day of August, 2020.
26

27                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
28


                                                2
